SULLIVAN, C. J.,
concurring. I concur in the judgment and agree with the majority’s reasoning with regard to parts I, II and IV. In addition, with respect to part III of the majority opinion, I agree that the trial court properly rejected the motion of the defendant, Edwin Sandoval, for judgment of acquittal on the charges of attempt to commit aggravated sexual assault in the first degree and attempt to commit assault in the first degree. Specifically, I agree with the majority’s conclusion that the jury reasonably could have concluded that the defendant attempted to assault the victim with the intent to “destroy ... or disable permanently a member . . . of [her] body,” because a five week old fetus is a “member” of the victim’s body for purposes of General Statutes §§ 53a-59 (a) (2) and 53a-70a (a) (2).
I write separately only to emphasize that the mere fact that we have determined that a fetus, under the circumstances of this case, is a “member” of a woman’s body for purposes of §§ 53a-59 (a) (2) and 53a-70a (a) (2) does not suggest that either the majority or I have concluded that a fetus may not have its own independent existence. In other words, the fetus may both be *558a part of its mother as well as its own individual being. Indeed, this property is among the unique characteristics of a fetus that make it truly sui generis. The fact that a fetus has exceptional attributes that may entitle it to legal protections in its own right, however, does not mean that a fetus is not also a member of a woman’s body. Therefore, I agree with the majority that, under the circumstances of this case, the fetus is a member of a woman’s body. Accordingly, I concur.